Citation Nr: 1328391	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-22 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to service connection for a neurological 
disability of the upper extremities, to include as due to 
herbicide exposure.  

2.  Entitlement to service connection for a neurological 
disability of the lower extremities to include as due to 
herbicide exposure.


REPRESENTATION

The Veteran represented by:    Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2009 of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In August 2012, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In December 2012, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply 
with the Board's remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Based upon that development, and 
with apologies to the Veteran, the matter must be remanded 
again.

After the appeal was returned from the Appeals Management 
Center (AMC), the Veteran's representative submitted an 
informal hearing presentation (i.e. brief) that addressed a 
claim for service connection for a low back disability that 
is not on appeal.  That issue was denied by the Board in 
September 2011.  There is no prejudice to the Veteran 
because the appeal for bilateral neuropathy of the upper and 
lower extremities is being remanded and the representative 
will have an opportunity to submit argument in the event 
that the claims continue to be denied and the appeal is 
ultimately returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the December 2012 remand, there was no firm 
diagnosis of peripheral neuropathy in the records before the 
Board but the Veteran has sought treatment over the years 
for what he believes were symptoms of peripheral neuropathy.  
Recent medical evidence associated with the file establishes 
that the Veteran has bilateral carpal tunnel syndrome and 
possible cubital tunnel syndrome of the upper extremities 
and a probable overuse or compartmental compression 
neuropathy of the lower extremities.  As the record contains 
diagnoses other than peripheral neuropathy with a diagnosis 
for the upper extremities that is different than the lower 
extremities, the Board has restyled the claim as shown on 
the title page of this decision.  See Clemons v. Shinseki, 
23 Vet. App. 1, 4-5 (2009) (holding that a claimant without 
medical expertise cannot be expected to precisely delineate 
the diagnosis of his mental illness; he filed a claim for 
the affliction that his mental condition, whatever it is, 
causes him).

The December 2012 remand requested the Veteran submit 
records from an evaluation by a private physician, Dr. 
Robert Sundell and then directed VA to provide the Veteran a 
VA examination with an opinion as to whether the Veteran had 
peripheral neuropathy and if so, also provide an opinion as 
to the relationship of the current diagnosis of peripheral 
neuropathy to service.  The Veteran provided records from 
Dr. Sundell in February 2013 and the VA examination occurred 
in March 2013.

The VA examiner, however, stated he did not see records from 
Dr. Sundell.  In addition, although he offered opinions as 
to whether the Veteran has peripheral neuropathy due to 
Agent Orange exposure, he also did not discuss whether the 
Veteran has any neurological disability, including 
peripheral neuropathy, carpal tunnel syndrome, cubital 
tunnel syndrome, or overuse or compartmental compression 
neuropathy of the lower extremities that had its onset or is 
related to service notwithstanding exposure to Agent Orange.  
A claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F. 3d 1039, 1042 (Fed. Cir. 1994).  
Finally, although the Veteran submitted records from Dr. 
Sundell, the records consist of laboratory test results and 
one note by Dr. Sundell documenting a follow- up 
conversation he had with the Veteran.  That note references 
an examination of the Veteran but the history and 
examination report by Dr. Sundell is not included.  
Furthermore, the note suggests that Dr. Sundell planned on 
follow-up visits by the Veteran.  The Board has determined 
that the Veteran should be offered another opportunity to 
provide the complete records of Dr. Sundell.  After the VA 
examiner has had the opportunity to review all the evidence, 
including the available records of Dr. Sundell, the VA 
examiner should state whether he has any additions or 
corrections to his original March 2013.  The VA examiner 
should also offer an opinion on whether any diagnosed 
neurological disability of the Veteran had its onset or is 
directly related to service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize 
VA to obtain the complete medical records 
from the University of Nebraska Medical 
Center, including history and physical 
examination by from Dr. Robert Sundell 
from the first visit in January 2012 and 
from any follow-up visits after February 
2012.  

All efforts to obtain these records must 
be documented in the file.  The RO should 
make two attempts to obtain these records 
once authorization is obtained, unless the 
first attempt reveals that further 
attempts would be futile.  If no records 
are obtained, the RO should notify the 
Veteran of the records that could not be 
obtained, notify the Veteran of the steps 
taken to obtain the records, and notify 
the Veteran he may submit any such records 
in his possession and tell him that VA 
will rate the claim on the evidence of 
record but may review the claim again if 
additional evidence is submitted.

2.  After the foregoing development is 
completed, forward the Veteran's claim 
file to the same examiner who conducted 
the March 2013 VA examination, or if 
unavailable, to have another competent VA 
examiner, to review the file.  The claims 
file should be made available to the 
examiner in conjunction with obtaining 
nexus opinions and/or examination.  If the 
examiner believes it is necessary, provide 
a VA examination in order to provide the 
requested opinions, such examination 
should be scheduled, and all testing 
should be conducted.  A complete rationale 
must be provided for any opinion offered.  
The examiner is asked to address:

a).  After reviewing the records of Dr. 
Robert Sundell, including any additional 
records received since February 2013, 
whether there are any additions or 
corrections to the report of the March 
2013 VA examination?

b).  Whether it is at least as likely as 
not (probability of 50 percent) that any 
current neurological diagnosis of the 
upper extremity, including peripheral 
neuropathy, carpal tunnel syndrome, or 
cubital tunnel syndrome is related to an 
event (injury or disease) in service, 
considering the evidence, accepted medical 
principles pertaining to the history, 
manifestation, clinical course, and the 
character of the disability found.?

c).  Whether it is at least as likely as 
not (probability of 50 percent) that any 
current neurological diagnosis of the 
lower extremity, including peripheral 
neuropathy, overuse, or compartmental 
compression neuropathy of the lower 
extremities is related to an event (injury 
or disease) in service, considering the 
evidence, accepted medical principles 
pertaining to the history, manifestation, 
clinical course, and the character of the 
disability found?

The VA examiner is also asked to consider 
that the Veteran is competent in 
describing symptoms at the time which 
supports a later diagnosis by a medical 
professional.  Lay evidence concerning 
continuity of symptoms after service, if 
credible, is ultimately competent, 
regardless of the lack of contemporaneous 
medical evidence.

3.  After the foregoing development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his service representative a 
supplemental statement of the case and a 
reasonable period to respond, and then 
return the case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).











_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


